FILED
                              NOT FOR PUBLICATION                           JUN 17 2013

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ADRIENE J. SESSA, pro se,                         No. 12-17636

                Plaintiff - Appellant,            D.C. No. 2:12-cv-00796-MHB

  v.
                                                  MEMORANDUM *
WILD HORSE PASS HOTEL &
CASINO, a Gila River Group Enterprise,

                Defendant - Appellee.



                    Appeal from the United States District Court
                              for the District of Arizona
                   Michelle H. Burns, Magistrate Judge, Presiding **

                              Submitted June 10, 2013 ***

Before:         HAWKINS, McKEOWN, and BERZON, Circuit Judges.

       Adriene J. Sessa appeals pro se from the district court’s judgment dismissing

her employment discrimination action for failure to prosecute. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We may affirm on any ground supported by

the record. Van Asdale v. Int’l Game Tech., 577 F.3d 989, 994 (9th Cir. 2009).

We affirm.

      Dismissal of Sessa’s action was proper because it was barred by tribal

sovereign immunity. See Allen v. Gold Country Casino, 464 F.3d 1044, 1047 (9th

Cir. 2006) (holding that tribal sovereign immunity bars an action brought against a

tribal owned and operated casino).

      Sessa’s request to strike defendant’s letter to this court, filed on April 15,

2013, and motion for appointment of counsel, filed on May 16, 2013, are denied.

      AFFIRMED.




                                           2                                     12-17636